Citation Nr: 1526927	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	D.H.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case has since been returned to the RO in Houston, Texas.

The Veteran testified before a Decision Review Officer in August 2014 and the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  Transcripts of these hearings are of record.

In March 2015, the Veteran submitted additional evidence in support of her appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed PTSD has been shown to be related to an incident of an in-service sexual trauma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD due to MST have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

At the outset, the Board is mindful that Veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran asserts that she was raped by her male swim instructor during Navy basic training in 1974.  She explained that, one evening, with the approval from her commanding officer, she sought additional instruction on an aspect of her swim training.  She said that the swim instructor gave her the instruction for 90 minutes and then asked her to come to his office where he raped her.  Because the Veteran was not in her barracks at curfew, a military police officer (MP) was sent to find her.  She said that the MP banged on the office door, the instructor rushed to answer, and the MP found her lying on a table in his office.  She was told by the MP to get dressed and then he escorted her back to her barracks without receiving any medical attention.  Two weeks later, the Veteran said she attended a hearing, without any representation, where she reported the rape to several officers in attendance.  She also said that she showed them bruises on her wrists and legs.  After the hearing, she was told by an officer that she could either press charges against the instructor or accept an honorable discharge.  She accepted the honorable discharge, was moved to a new unit to await her discharge proceedings, and returned home two and a half weeks later.  The Veteran contends that during service, she never received any counseling following the incident.  See July 2012 statement, February 2013 statement, and March 2015 Board hearing transcript.  

Service treatment records reflect that at the Veteran's October 1973 pre-induction examination, she was found to be qualified for the Navy.  A March 1974 Brigade Aptitude Report found that Veteran was unable to tolerate the stresses and disciplines of training and wanted to go home.  The report noted that her company's commander found her to be unreliable, overwhelmed by the overall requirement, and adapting poorly to the training situation.  She was found to be "immature, functionally inadequate, and poorly motivated without sufficient intellectual and personality assets to complete Recruit Training successfully."  An undated and unsigned psychiatric report noted that "attempts to assist, counsel and motivate the recruit have been unsuccessful" and that the "recruit's maladaptation is not the product of mental illness but is due to a character or behavior disorder which renders the subject unsuitable."  No other evaluation of the Veteran's performance during training was found.  In March 1974, the Veteran was not recommended for reenlistment due to "unsuitability (inaptitude)" in the service, and she received an honorable discharge and a National Defense Service Medal.  See March 1974 administrative record and DD Form 214.  

The Veteran submitted lay statements from her younger sister and longtime family friends who stated that the Veteran had always been a happy person, but that when she returned from her Navy service, she was severely depressed and withdrawn.  She was always crying, was completely unapproachable and spent her time silently alone in her room.  A now deceased family friend, who claims to have been a Navy recruiter at the time of the Veteran's service, stated he personally investigated what happened to the Veteran during service and told her parents that she had been raped.  See November 2012 statement of E.F.H., August 2014 statement of E.F.H., November 2014 statement of C.A.H., and November 2014 statement of P.H.  

A July 2005 VA treatment record is the earliest documentation for mental health treatment in the record.  The record reflects that the Veteran had a history of treatment for depression.  A MST screening noted that the Veteran reported experiencing MST in the past.  No other details were noted.  

VA treatment records from 2006 to 2007 reflect continued mental health treatment and diagnoses for major depressive disorder, bipolar disorder, and anxiety disorder.  

An August 2008 Social Security Administration disability decision found the Veteran to be disabled due to bipolar disorder (depression) as of February 2006.  See  December 2007 psychological evaluation.  

VA treatment records starting in 2012 document the Veteran's consistent diagnoses for PTSD.  In a July 2012 VA treatment record, the Veteran's VA treating psychiatrist noted that the Veteran reported her in-service sexual assault and the events following the assault, including the option she was given to press charges or be discharged.  The VA treating psychiatrist documented the Veteran's current psychiatric symptoms and diagnosed her with PTSD due to her MST and bipolar disorder.  

An August 2013 statement from the Veteran's Vet Center counselor documents that the Veteran had been receiving treatment since May 2012.  The Veteran had reported being raped by her swim instructor, current symptoms of PTSD, and impaired functioning in her life since her in-service assault, including multiple husbands, one of whom was abusive, an inability to maintain employment, engagement in risky substance abuse and sexual behavior, and strained family relationships.  

In a November 2013 statement, the Veteran's VA treating psychiatrist explained that she had been treating the Veteran since March 2012 for PTSD and bipolar disorder.  The VA treating psychiatrist noted that the Veteran had detailed the MST event that occurred during her Navy basic training.  Based on the long-term effects that the Veteran has exhibited and her severe and chronic symptoms of PTSD, the VA treating psychiatrist opined that the Veteran's PTSD was at least as likely related to the MST that occurred during her service in the military.  

The Veteran submitted statements from a private psychiatrist, Dr. G.I.R., in November 2013 and December 2013.  Dr. G.I.R. had reviewed the Veteran's service records, medical records, including an August 2013 VA psychiatric examination report, and RO decisions in October 2013 and November 2013.  Upon review of the documents, an interview of the Veteran, in which the Veteran reported her incident of MST, and a mental status examination, Dr. G.I.R. concluded that the Veteran's description of her MST incident was plausible.  Dr. G.I.R. relied on the recent history documenting the frequency of MST incidents and that it was not unusual for such incidents to come to light years later.  In addition, Dr. G.I.R. cited the Tailhook scandal to support why it would have been unusual for the Navy to have responded at the time of the Veteran's incident.  Dr. G.I.R. noted that the RO found significant the findings of the March 1974 Brigade Aptitude Report in denying the Veteran's claim; but, he noted that the report showed that the Veteran experienced a rapid change between her October 1973 pre-induction test and the date of the report suggesting that "something remarkable occurred" to cause her to change from being a "psychologically acceptable recruit" to a person with a "severe character disorder."  Citing the July 2012 VA treatment record, Dr. G.I.F. found that the Veteran's VA treating psychiatrist's list of symptoms fit the PTSD diagnosis.  Dr. G.I.F. also found that someone who had been raped would often have a variety of psychiatric symptoms and multiple diagnoses, including depression, mania, alcoholism, and multiple personalities.  In concluding that the Veteran's MST did occur, Dr. G.I.R. opined that her MST event caused the Veteran to experience chronic, severe PTSD and resulted in her inability to function in close relationships and in the workplace.  

At her March 2015 Board hearing, the Veteran testified that during her Navy training she had not experienced any problems or received any counseling about her training.  Following her reported MST incident until she discharged, she said she was never allowed to talk to a psychiatrist about being raped.  

As discussed above, the Veteran underwent a VA psychiatric examination in August 2013.  However, the Board finds that the findings of the August 2013 VA examiner offer little probative value as they are based on VA treatment records that have recently been corrected to remove erroneous statements about the Veteran's childhood mental health history.  Therefore, the Board will not address or consider the findings of such report in analyzing the merits of the Veteran's service connection claim.  

Based on a careful review of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced an in-service sexual assault that caused her currently diagnosed PTSD.  

Initially, the Board finds that the Veteran's VA treatment records show that she has a current PTSD diagnosis based on DSM-IV criteria.  See Cohen v. Brown, 10 Vet.App. 128, 140 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis"). 

Although the Veteran's service treatment records do not document any reported sexual assault allegation, but instead, document that the Veteran was discharged early from her Naval service because of her inability to adapt to training requirements due to a character or behavior disorder, the Board finds that the Veteran's reported in-service stressor due to MST is credible.  The Board acknowledges that there is a the well-known history of the military's failure to respond to allegations of sexual assault and the frequency of such assaults occurring during service as cited by the Veteran's private psychiatrist.  The record does not include any contemporaneous corroborating evidence, such as police reports or medical examinations.  As the Veteran explained, she was never provided any medical or psychological treatment following the incident and that she chose the option of being discharged, rather than filing criminal charges.  However, the Board finds the lay statements from the Veteran's family and friends of her marked behavioral changes upon returning from the Navy as significant competent and credible evidence in support of the Veteran's reported MST event.  Furthermore, the Veteran's private psychiatrist and VA treating psychiatrist both found the Veteran's description of her MST event to be detailed and credible based on the circumstances of her service, her subsequent functional impairment and the severity of her psychiatric symptoms.  As such, the Board finds that there is sufficient evidence in the record to establish that the Veteran experienced a MST during her naval service.  

Finally, the Board finds that the November 2013 and December 2013 opinions of the Veteran's VA treating psychiatrist and private psychiatrist, which were based on a review of her medical records, an objective evaluation and a complete rationale, provide the most probative evidence that the Veteran's PTSD is related to her reported in-service sexual assault.  

In sum, the Board finds that, based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, service connection for PTSD due to MST must be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD due to MST is granted.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran has a claim for a TDIU that has been appealed to the Board.  The RO had previously denied the TDIU claim in an October 2013 rating decision, because the Veteran did not have any service-connected disabilities.  The Board has since granted service connection for PTSD, however, the RO has not yet provided a disability evaluation.  As the Board does not have the authority to adjudicate the TDIU claim in the first instance, the TDIU must be remanded so that the RO can adjudicate the issue once the disability evaluation for PTSD has been assigned.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After completing the above development, to the extent possible, the AOJ should adjudicate the TDIU claim.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU request to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. §4.16(b) (2014).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


